Citation Nr: 9922500	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  95-10 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  The propriety of the assignment of an initial evaluation 
of 30 percent for post-traumatic stress disorder (PTSD).

2.  The propriety of the assignment of an initial evaluation 
of 20 percent for a shrapnel wound of the right shoulder with 
a history of bursitis.

3.  The propriety of the assignment of an initial 
noncompensable evaluation for status post fracture of the 
right little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefits sought on appeal.  The 
veteran, who had active service from June 1964 to June 1975, 
appealed that decision to the BVA.  

The Board notes that the rating decisions on appeal denied a 
number of  issues in addition to those listed on the title 
page of this decision, to include four issues as to which the 
veteran also perfected an appeal.  However, during the 
January 1999 personal hearing before the undersigned Member 
of the Board sitting at the RO, the veteran withdrew his 
appeal of these four issues, to include higher initial 
evaluations for hearing loss, tinnitus, and a shrapnel wound 
of the left index finger, in addition to service connection 
for a back condition.  Accordingly, the Board finds that only 
those issues listed on the title page of this decision are 
before the Board at this time.   

In addition, the Board notes that numerous VA examination 
reports have indicated that alcohol is used by the veteran as 
self-medication for his service-connected PTSD.  While it is 
unclear whether the veteran wishes to pursue service 
connection for alcohol abuse secondary to PTSD, the Board 
notes that in the July 1998 supplemental statement of the 
case the RO informed the veteran that the payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse was prohibited regardless of 
whether the claim was based on direct service connection or 
secondary service connection of a disability proximately due 
to or a result of a service-connected condition, and 
regardless of whether compensation was claimed on the basis 
that a service-connected disease or injury caused the 
disability or on the basis that a service-connected disease 
or injury aggravated the disability.  The Board notes, 
however, that the United States Court of Appeals for Veterans 
Claims (hereinafter, the Court) recently held that although 
compensation may be prohibited for disability due to alcohol 
and drug abuse, an award of service connection for such 
disability may be made.  Barela v. West, 11 Vet. App. 280 
(1998) (noting that other benefits may flow from an award of 
service connection, to include dependents' educational 
assistance benefits and housing loan benefits).  Accordingly, 
the Board refers this issue to the RO for clarification as to 
whether the veteran wishes to pursue such claim and any 
additional appropriate development.     


FINDINGS OF FACT

1.  The veteran's PTSD is productive of severe social and 
industrial impairment based on all of the evidence of record.

2.  In addition to the objective evidence of limitation of 
abduction of the right shoulder to shoulder level, the 
veteran's shrapnel wound of the right shoulder with a history 
of bursitis is manifested by pain and fatigue which is 
increased on use.

3.  Residuals of a fracture of the right little finger are 
manifested by functional loss of the right hand, specifically 
the inability to adequately grasp.



CONCLUSIONS OF LAW

1.  The criteria for an initial and continuing 70 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

2.  The criteria for an initial and continuing 30 percent 
evaluation for a shrapnel wound of the right shoulder with a 
history of bursitis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 (1998).

3.  The criteria for an initial and continuing 10 percent 
evaluation for status post fracture of the right little 
finger have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5010 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to evaluations in 
excess of those initially assigned for PTSD, a shrapnel wound 
of the right shoulder with a history of bursitis, and status 
post fracture of the right little finger.  In this regard, 
the veteran maintains that the initial respective 30 percent, 
20 percent and noncompensable evaluations do not reflect the 
severity of those disabilities. 

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (1998).  
The VA has the duty to acknowledge and consider all 
regulations that are potentially applicable to the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Each disability must be reviewed in 
relation to its history and emphasis must be placed upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (1998).  Medical reports must be interpreted 
in light of the whole recorded history, and each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2 (1998).  The basis 
of a disability evaluation is the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (1998).  

When after careful consideration of the evidence, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998). 

I.  Higher Evaluation for PTSD

The Board notes that effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, to include PTSD, as set forth in 
38 C.F.R. § 4.125-4.132.  See 61 Fed. Reg. 52695-52702 
(1996).  Where the law or regulation changes after a claim 
has been filed or reopened, but before the appeal process has 
been concluded, the version most favorable to the veteran 
will apply, absent Congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As the 
changes to the schedular criteria were made during the 
pendency of the veteran's appeal, the Board finds that it 
must consider both the old and new criteria in evaluating the 
veteran's service-connected PTSD.  

However, as the revised regulations in this case do not allow 
for their retroactive application prior to November 7, 1996, 
the Board cannot apply the new provisions prior to that date.  
Rhodan v. West, 12 Vet. App. 55, 57-58 (1998).  In other 
words, the Board must review the evidence dated prior to 
November 7, 1996, only in light of the old regulations, but 
must review the evidence submitted on or after November 7, 
1996, under both the old and newly revised regulations, using 
whichever version is more favorable to the veteran. 

Under the criteria in effect prior to November 7, 1996, a 30 
percent evaluation was warranted where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  A 30 percent 
evaluation required psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411.  The 
term "definite" was defined by the VA General Counsel as 
"distinct, unambiguous, and moderately large in degree," 
which represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  VA O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 
(1994).  See also Hood v Brown, 4 Vet. App. 301 (1993).  

A 50 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired, and the psychoneurotic 
symptoms resulted in such reductions in initiative, 
flexibility, efficiency and reliability levels as to result 
in considerable industrial impairment. 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

A 70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Id.  

A 100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
A 100 percent rating required totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality and disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior.  The 
veteran must have been demonstrably unable to obtain or 
retain employment.  Id.

Under the revised schedular criteria, a 30 percent evaluation 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and/or mild memory loss 
(such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

The evidence of record dated prior to November 7, 1996, 
consists of VA outpatient treatment records and examination 
reports.  During a VA general medical examination in April 
1994, the veteran reported that he had been a welder for 
eight months.  Psychiatric examination reports dated in June 
1994, June 1996, and October 1996 revealed that the veteran 
did not receive current psychiatric treatment or medication.  
During these examinations, the veteran reported PTSD 
symptomatology, to include intrusive memories, nightmares 
(increasing in frequency), increase in distress and agitation 
when exposed to certain stimuli which reminded him of his 
Vietnam experiences, avoidance and withdrawal, decreased 
interest in previously pleasurable experiences such as 
socialization and fishing, emotional detachment, five 
divorces, two suicide attempts, hypervigilance, anger, 
impatience, and an increased startle response.  

The veteran reported that he was imprisoned for 6 years 
because of first degree assault and had a history of alcohol 
abuse.  He described holding 30 to 40 jobs since his 
discharge from the service as a result of his irritability 
and impatience with others.  In June 1996, he revealed that 
he was fired from his most recent job as a welder because of 
his "bad habit of being short tempered."  In October 1996, 
the veteran indicated that he had returned to his job as a 
full-time welder, but was given a position where he did not 
have to interact with other individuals.     

Mental status examinations conducted by the same VA examiner 
in June 1994, June 1996, and October 1996, revealed the 
veteran to be alert, oriented and cooperative with clear, 
goal-oriented thoughts.  His mood during examinations was 
neutral on two occasions and depressed on a third 
examination.  The veteran's cognitive abilities were intact 
and there was no current suicidal ideation.  

In June 1994, the examiner indicated that the veteran's PTSD 
caused him great difficulty in the marital and occupational 
spheres and that the veteran continued to be socially 
isolated.  In June 1996, the examiner concluded that the 
veteran's symptoms appeared to have worsened since the last 
examination, as shown by his degree of isolation, his recent 
unemployment, and a dramatic increase in nightmares and sleep 
disturbance.  In October 1996, the examiner described the 
veteran's PTSD as chronic and severe.  In the examiner's 
opinion, the veteran described a massive difficulty of 
functioning in interpersonal and marital relationships.  He  
was completely socially isolated and only able to function in 
the work environment  because he was put in a completely 
isolated work position.  At each examination, the examiner 
encouraged the veteran to seek psychiatric care.          

VA outpatient treatment records dated from June 1994 through 
November 1996 reveal that the veteran was seen on a few 
isolated occasions in 1995 and 1996 for his PTSD, but 
received no consistent ongoing treatment.  He reported 
symptomatology similar to that noted in the aforementioned 
examination reports.

Taken as a whole, this evidence reveals severe social and 
industrial impairment and indicates that the veteran's PTSD 
warrants a 70 percent initial evaluation under the criteria 
in effect prior to November 7, 1996.  In this regard, the 
Board notes that the veteran's ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired as illustrated by his five failed marriages 
and decreasing contact with others.  In addition, the 
veteran's psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment, as noted by the large number 
of jobs held by the veteran and the necessity of a completely 
isolated work environment.

However, the Board does not find that the evidence dated 
prior to November 7, 1996, warrants a 100 percent evaluation 
based on the criteria in effect at that time. Despite the 
veteran's reported social isolation, the record shows that he 
apparently was able to meet women and develop relationships 
to the point of marriage.   Moreover, the record contains 
statements from family and friends which indicate the 
veteran's physical and mental problems, yet also show a 
continuing relationship of some sort with the veteran.  In 
addition, although the record reveals a history of difficulty 
in retaining employment, the record shows that the veteran 
was able to obtain many positions and, at the time of 
examination in October 1996, was employed on a full-time 
basis.  Accordingly, the Board finds that a 100 percent 
evaluation was not warranted based on the criteria in effect 
and evidence of record dated prior to November 7, 1996.   

The evidence of record dated on or after November 7, 1996, 
consists of a report of VA psychiatric examination in January 
1998, outpatient treatment records dated from November 1996 
to February 1998 which do not indicate any treatment for 
PTSD, and personal hearing testimony before the undersigned 
Member of the Board sitting at the RO in January 1999.  
During the January 1998 examination, the veteran revealed 
that one year earlier he left his most recent job as a welder 
because of his many physical disabilities, to include right 
shoulder and back pain and emphysema (breathing problems).  
The veteran indicated that he lived alone in an isolated 
lifestyle.  He noted that he had three children, but he was 
not in contact with them.  Mental status examination revealed 
that the veteran made a clean, casual appearance, and was 
oriented to time, place and person.  His affect was 
appropriate and he provided candid, matter-of-fact answers.  
The veteran denied current suicidal ideation and reported 
symptomatology similar to that noted in previous 
examinations.  The examiner concluded that the veteran had 
marked incapacity and seemed to use alcohol to self-medicate 
for his PTSD.  The examiner indicated that the veteran needed 
psychiatric treatment for his PTSD and would not be 
dependable at this time to persist at even simple tasks on a 
regular basis without interruption of the psychological 
symptoms.  A Global Assessment of Functioning (GAF) score of 
50 was assigned to the veteran.  

During the personal hearing held on January 1999 before the 
undersigned Member of the Board, the veteran and his 
representative reiterated his PTSD symptomatology.  The 
veteran testified that he took care of his own needs such as 
bill paying and grocery shopping.  In addition, he indicated 
that he checked on his disabled mother every morning.  The 
veteran revealed that he did not attend regular group or 
individual therapy, nor did he take any medication for PTSD.  

This evidence reveals severe social and industrial impairment 
under the regulations in effect prior to November 7, 1996, 
and, therefore, warrants the continuation of a 70 percent 
evaluation under that criteria.  However, the evidence does 
not rise to the level of a 100 percent evaluation either 
under the old or newly revised criteria.  In this regard, the 
Board notes that the evidence does not reveal any further 
isolation than that previously noted and, although the 
veteran currently is unemployed, he conceded that he left 
full-time employment as a result of his physical 
disabilities.  In addition, the evidence does not reveal 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  In 
essence, the serious disorders of thought and perception 
required for a higher evaluation are not present.  Moreover, 
the Board finds that a 70 percent evaluation is consistent 
with the recent assignment of a GAF score of 50.     

Accordingly, after a thorough review of the probative 
evidence, the Board finds that an initial and continuing 
evaluation of 70 percent for PTSD is consistent with the 
evidence of record dated prior to November 7, 1996, and the 
regulations in effect at that time, and with the evidence of 
record dated on and after November 7, 1996, and both the old 
and newly revised regulations.  

II.  Higher Evaluation for Right Shoulder Disability

In a June 1994 rating decision, the RO awarded service 
connection for a shrapnel wound to the right shoulder with 
traumatic bursitis.  Based on service medical records and VA 
examination in April 1994, the RO assigned an initial 
noncompensable evaluation.  The veteran perfected his appeal 
of that determination and, during the course of the appeal, 
the RO increased the veteran's evaluation to 20 percent based 
on VA examination in November 1996 and recent VA outpatient 
treatment records.  That evaluation currently is in effect.

The record reveals that the veteran sustained a shrapnel 
injury to his shoulder during service.  VA outpatient 
treatment records dated from June 1994 to May 1996 reveal 
that the veteran was seen for complaints of right shoulder 
pain, numbness, tingling and limited mobility.  Clinical 
findings included pain on motion, hyperextension and a scar, 
but there were no other significant clinical findings, to 
include documented limitation of motion, diminished grip, or 
any neurological findings.  X-rays of the right shoulder 
taken in April 1995 revealed a metallic foreign body about 5 
millimeters in the greatest dimension within or upon the soft 
tissues in the right lateral neck consistent with a history 
of a shrapnel wound; otherwise, X-rays were negative.  X-rays 
taken in May 1996 showed a normal right shoulder.  
Assessments included impingement syndrome and tendonitis with 
no clinical evidence of right carpal tunnel syndrome.   

On VA examination in November 1996, the veteran noted 
continued tenderness in the right shoulder and neck area from 
retained residual fragments.  He reported difficulty in 
extension and adduction on the right shoulder with pain when 
performing any above the shoulder activities.  Physical 
examination of the right shoulder revealed tenderness over 
the head of the humerus and the acromial bursa.  Measured by 
goniometer, extension and adduction of the shoulders was 
limited to 130 degrees compared to 190 degrees.  There was no 
evidence of swelling or crepitation.  X-rays of the right 
shoulder revealed no significant bone, joint or soft tissue 
abnormality.  A small retained metallic shrapnel overlying 
the soft tissues near the region of the right base of the 
neck was noted.

Outpatient examination in August 1997 revealed tenderness at 
the long head of the biceps on flexion of the elbow and 
tenderness at the supraspinatus tendon.  Abduction was to 110 
degrees and flexion was to 100 degrees.  Internal and 
external rotation were within normal limits and sensations 
were intact.  The assessment was bicepital tendinitis, 
supraspinatus tendinitis, and adhesive capsulitis.  

During VA examination in January 1998, the veteran complained 
of pain, stiffness and popping in the right shoulder.  He 
denied weakness, swelling, heat or redness.  There was no 
instability, but he reported that the right shoulder 
"locked" on occasion.  He described fatigability in the 
joint and noted that although he could raise his arm above 
his head he could not hold it there for a long period.  In 
addition, the veteran reported periods of flare-up if he 
lifted too heavy a load, tried to use his arm or shoulder too 
much, or held his arm above his head.  The veteran noted that 
exercises improved his condition.  

Physical examination of the right shoulder revealed abduction 
of 90 degrees, adduction of 50 degrees, forward flexion of 95 
degrees, hyperextension of 35 degrees, internal and external 
rotation of 75 degrees.  An MRI of the right shoulder 
revealed a small supraspinatus tendon tear.  The veteran was 
diagnosed with supraspinatus tendon tear with associated pain 
and fatigability.        

During the personal hearing held on January 1999 before the 
undersigned Member of the Board sitting at the RO, the 
veteran testified that he was right handed.  He noted that he 
could raise his arm above his shoulder but that it was 
painful to do so.  In addition, he reported that any activity 
such as washing dishes made his shoulder "give out."  He 
indicated that this affected his grip strength.  According to 
the veteran, he avoided lifting things and his shoulder 
created problems for him when he previously worked.  He 
testified that he took Ibuprofen every four to six hours for 
pain, but did not feel that this did much for him.  He 
maintained that a surgeon had looked at his shoulder and 
determined that there was nothing that could be done for him 
surgically.  The veteran also noted popping, creaking and 
locking of the shoulder.  

The veteran's shrapnel wound of the right shoulder with a 
history of bursitis has been rated by the RO under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201 (1998).  
Under these provisions, a 20 percent evaluation is warranted 
where motion of the arm is limited to the shoulder level.  A 
30 percent evaluation requires that motion of the arm be 
limited midway between the side and shoulder level.  

The evidence in this veteran's case reflects that the veteran 
has right shoulder abduction to 90 degrees.  Limitation of 
motion of the arm at the shoulder level only warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(1998).  
However, the veteran also has consistently complained of 
right shoulder pain at the time of examinations and 
treatment.  In this regard, the Board notes that while lay 
witnesses are generally not competent to offer evidence which 
requires medical knowledge, such as opinions regarding 
medical causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
addition, the Board notes that the veteran's complaints of 
pain on motion have been objectively noted on recent medical 
examination, to include findings of tenderness over the head 
of the humerus and the acromial bursa, and a supraspinatus 
tendon tear with associated pain and fatigability.  Such 
symptoms, the complaints of which the Board finds credible, 
undoubtedly result in some functional loss over and above 
that which has objectively been demonstrated on examination, 
such as through range of motion studies; accordingly, such 
symptoms must be considered in the assignment of the 
appropriate evaluation.  See 38 C.F.R. §§ 4.40 and 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The Board therefore determines that in addition to the 
objective evidence of limitation of abduction of the right 
shoulder to shoulder level, the veteran's shrapnel wound of 
the right shoulder with a history of bursitis is manifested 
by pain and fatigue which is increased on use.  Resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's shrapnel wound of the right shoulder with a 
history of bursitis more closely approximates the level of 
severity contemplated by a 30 percent rating under Diagnostic 
Code 5201.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

III.  Initial Compensable Evaluation for Right Little Finger

The record reveals that the veteran sustained a fracture to 
the right little finger during service.  It does not appear 
that the veteran's right little finger was examined at the 
time of VA examination in April 1994.  Moreover, outpatient 
treatment records dated from June 1994 to August 1997 do not 
reveal any complaints, treatment or diagnosis related to the 
veteran's right little finger.  

During VA examination in January 1998, the veteran reported 
fracturing his right little finger during service.  He denied 
pain; however, he noted stiffness, abnormal alignment, and 
the overlay of the ring finger by his little finger when he 
gripped his right hand.  Examination revealed normal passive 
motion, although when the veteran made a fist, the right 
little finger lay posteriorly and laterally on top of the 
ring finger.  A callus was noted on the lateral aspect of the 
little finger where it had rubbed and deviated to the lateral 
aspect.  X-rays revealed an old healed fracture of the right 
fifth metacarpal.  The veteran was diagnosed with healed 
fracture of the right little finger with associated mild 
angulation and inability to adequately grasp.       

During the personal hearing held in January 1999, the veteran 
testified that his right little finger hurt all of the time.  
He indicated that he could move his little finger to include 
straightening it, but he had significant problems grasping 
items with his right (major) hand.  The veteran's 
representative argued that the veteran's right little finger 
should be evaluated under the appropriate diagnostic code for 
amputation as it would be better for the veteran if his right 
little finger was not there at all.

The RO has evaluated the veteran's residuals of a fracture of 
the right little finger under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (1998), which provide a 
noncompensable evaluation for ankylosis of the major little 
finger.  It is noted that extremely unfavorable ankylosis 
will be rated as amputation under diagnostic codes 5152 
through 5156.  Under Diagnostic Code 5156, amputation of the 
major little finger without metacarpal resection  at the 
proximal interphalangeal joint or proximal thereto warrants a 
10 percent evaluation.  Amputation with metacarpal resection 
(more than one-half the bone lost) warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5156 (1998).  

In this case, the evidence of record does not reflect 
extremely unfavorable ankylosis or amputation of the 
veteran's right fifth finger, and a compensable evaluation is 
therefore not warranted on that basis.  However, the VA's 
Schedule for Rating Disabilities provides for consideration 
of such matters as painful motion and functional loss in 
evaluating musculoskeletal disabilities.   See 38 C.F.R. §§ 
4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  In this regard, the Board observes that the 
veteran's right little finger has been shown to overlay the 
ring finger resulting in the inability to adequately grasp.  
In view of this functional loss of the right hand, the Board 
concludes that the veteran's disability is analogous to 
arthritis of the little finger rather than amputation.  With 
application of the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59, the Board finds that an initial and continuing rating 
of 10 percent evaluation for status post fracture of the 
right little finger under  Diagnostic Code 5010 is warranted.


ORDER

An initial and continuing evaluation of 70 percent for PTSD 
is granted.

An initial and continuing evaluation of 30 percent for a 
shrapnel wound of the right shoulder with a history of 
bursitis is granted.

An initial and continuing 10 percent evaluation for status 
post fracture of the right little finger is granted. 



		
	CONSTANCE B. TOBIAS 
	Member, Board of Veterans' Appeals



 

